Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	In view of amended claims filed on 07/21/2011 and further search, Claims 1-14 and 31-46 are allowed over prior art.
            The following is a statement of reasons for the indication of allowable subject matter:    It’s interpreted, the prior art of record either singularly or in proper combination fails to teach wherein supports implicit release of soft resources and explicit release of soft resources, wherein the node is a parent node, and wherein configuring the operation mode comprises configuring the operation mode based at least in part on a capability of an IAB node that is a child node of the node.
	Prior art teaches provides flexible resources between link 1 and 2 in IAB system and the BS-DU determines a failure of a link between the BS-DU and the BS-CU and transmits, to the wireless device, backhaul link information indicating the failure of the link.
	However, the prior art fail to teach the claimed limitation wherein supports implicit release of soft resources and explicit release of soft resources, wherein the node is a parent node, and wherein configuring the operation mode comprises configuring the operation mode based at least in part on a capability of an IAB node that is a child node of the node. . Therefore, the prior art of record either singularly or in combination fails to teach the above claimed limitations for claim 1, 31, 45 and 46 is therefore the reason for allowance. All dependent claims are therefore allowed under same reasons set forth above.
	Moreover, one of ordinary skill in the art would not have been motivated to arrive at applicant's claimed invention unless one was using applicant's claims and specification as a roadmap, thus using impermissible hindsight.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116. The examiner can normally be reached Mon-Fri 7:30-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH E DEAN, JR/Primary Examiner, Art Unit 2647